FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 O ctober 14, 2009
                     U N ITED STA TES C O UR T O F A PPEA LS
                                                           Elisabeth A. Shumaker
                                                               Clerk of Court
                                TEN TH CIR CU IT



 M AJOR DANIEL VANN,

          Petitioner-Appellant,

 v.
                                                         No. 09-1256
 M ARK BROADDUS and JOHN W .
                                              (D.C. No. 06-cv-1774-M SK-KLM )
 SUTHERS, Attorney General of the
                                                          (D. Colo.)
 State of Colorado,

          Respondents-Appellees .




            O R D ER D EN Y ING C ER TIFIC A TE O F A PPEA LA BILITY *


Before TA CH A , TY M K O V IC H , and G O R SU CH , Circuit Judges.


      M ajor Daniel Vann, a Colorado state prisoner proceeding pro se, seeks a

certificate of appealability (COA) to challenge an order of the federal district

court denying his 28 U.S.C. § 2254 petition for a writ of habeas corpus. Because

the district court correctly resolved all of M r. Vann’s arguments, we deny the

application.

                                       * * *



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In 1996, M r. Vann married Vanessa Richardson, who had two small

children from a previous marriage. M r. Vann watched the children while M s.

Richardson was at work, but concerns quickly arose about the quality of care M r.

Vann provided. M s. Richardson repeatedly noticed injuries on her daughters, and

the school nurse’s examination revealed extensive scarring over most of their

bodies. Upon questioning, the girls told school officials that M r. Vann had beaten

them with a brush and an extension cord.

      In M r. Vann’s 1998 trial, the prosecution presented two theories of

culpability: either M r. Vann injured the children himself, or he knowingly or

recklessly permitted a situation in which they were abused by someone else. The

Colorado state jury returned a general verdict of guilty for two counts of child

abuse involving serious bodily injury, and the judge sentenced M r. Vann to serve

two consecutive terms of twenty-three years in prison. On direct review, the

Colorado Court of Appeals affirmed the convictions, and the Colorado Supreme

Court denied M r. Vann’s petition for a writ of certiorari. M r. Vann pursued post-

conviction relief in the state courts, as well as in the federal district court, but he

was unsuccessful. He then initiated a second round of habeas petitions, first in

the state courts and then again before the federal district court, which again

denied his petition. It is the last of these judgments that M r. Vann now asks us to

allow him to appeal.

                                        * * *

                                          -2-
      Because M r. Vann is in custody pursuant to the judgment of a state court,

he may not appeal the federal district court’s denial of habeas relief without a

COA from the court of appeals. 28 U.S.C. § 2253(c)(1)(A). W hen the district

court has addressed the merits of the petitioner’s claim, a COA will not issue

unless the applicant makes “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). W hen the district court has dismissed the petition

on procedural grounds (such as for failure to exhaust state court remedies), the

applicant must prove, in addition, “that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v.

M cDaniel, 529 U.S. 473, 484 (2000). Both standards are relevant to M r. Vann’s

current application for a COA.

      W e begin with M r. Vann’s procedural argument that his claims are

appropriate for review by a federal habeas court. Of the ten claims in M r. Vann’s

habeas petition, the district court refused to address eight of them (numbers 2 and

4-10) on the merits, finding that M r. Vann failed to exhaust his state court

remedies as required by federal statute. See 28 U.S.C. § 2254(b)(1)(A). Our own

review of M r. Vann’s pleadings, as well as the record, does not lead us to an

alternative conclusion. M r. Vann either failed to raise his federal constitutional

claims in the Colorado state courts, see id., or an independent and adequate state

law ground (such as failure to identify the issue on direct appeal, as opposed to

collateral attack) existed to bar his arguments, see, e.g., M agar v. Parker, 490

                                         -3-
F.3d 816, 819 (10th Cir. 2007). Either way, jurists of reason could not “debat[e]

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at

484. W e therefore may not consider any of these arguments on the merits.

      Of his two remaining claims, the only one M r. Vann asks us to allow him to

appeal is that his conviction violates the Due Process Clause of the Fourteenth

Amendment. Reading his application solicitously, as we must for a pro se

litigant, see Van Deelen v. Johnson, 497 F.3d 1151, 1153 n. 1 (10th Cir. 2007),

M r. Vann’s argument is susceptible of two readings: either that the evidence

presented at trial was insufficient to support a conviction on the ground that M r.

Vann permitted the children to be abused by someone else, or alternatively that

M r. Vann was not on notice of the permitted-abuse theory and thus could not

defend against it. Under either reading, however, M r. Vann’s challenge must fail.

On the first score, the jury that convicted M r. Vann returned a general verdict of

guilty, meaning that we cannot know which theory of culpability the jury adopted.

And this, in turn, means that to challenge his conviction successfully, M r. Vann

must show insufficient evidence exists under all theories of liability that might

support the jury’s general verdict; put differently, the jury’s general verdict

comports with due process as long as the evidence supports at least one of the

alternative theories presented at trial. See Griffin v. United States, 502 U.S. 46,

59-60 (1991). As M r. Vann appears to concede, the evidence here is adequate to

support the actual-abuse theory, and our independent review does not lead us to

                                         -4-
disagree. Any deficiency in proof for the permitted-abuse theory is thus

irrelevant.

      The other plausible reading of M r. Vann’s due process challenge— that the

prosecution provided insufficient notice of the permitted-abuse theory— is

similarly unavailing. Due process requires adequate notice of the alleged crime,

to be sure, see, e.g., City of Chicago v. M orales, 527 U.S. 41, 56-57 (1999), but

M r. Vann had such notice here. After all, the statute under which he was charged

makes it a crime to “cause[] an injury to a child’s life or health, or permit[] a

child to be unreasonably placed in a situation that poses a threat of injury to the

child’s life or health.” C.R.S. § 18-6-401(1)(a). Under any reading, then, M r.

Vann’s due process challenge does not offer “a substantial showing of the denial

of a constitutional right,” and it therefore cannot give rise to a COA. 28 U.S.C.

§ 2253(c)(2).

      Because M r. Vann has failed to demonstrate “the existence of a reasoned,

nonfrivolous argument on the law and facts in support of the issues raised on

appeal,” M cIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 812 (10th Cir.1997), his

motion for leave to proceed in forma pauperis is denied, along with his

application for a COA, and his appeal is dismissed.

                                        ENTERED FOR THE COURT


                                        Neil M . Gorsuch
                                        Circuit Judge

                                          -5-